DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a first value” (line 2 of claim-17) refers to the limitation “a first value” (line 7 of claim-14), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.
Furthermore, it is unclear to determine whether the limitation “a second value” (line 5 of claim-17) refers to the limitation “a first value” (line 10 of claim-14), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-17, 14, 18, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 1+9, 10, 10, 17, and 17 of U.S. Patent No. 11,022,991 B2.  See table below for rejection.

Instant Application
U.S. Patent 11,022,991






14. An electrical device, comprising: a first verification circuit comprising an input terminal for a first supply voltage and configured to derive a first internal voltage and a second internal voltage from the first supply voltage, 
1. (Currently amended) An electrical device comprising: a power supply circuit configured to provide a first voltage and at least a second voltage; a first verification circuit comprising an input terminal for the first voltage and configured to derive a first internal voltage and a second internal voltage from the first voltage, 
to compare the first internal voltage with the second internal voltage, and to generate a first output signal based on a comparison of the first internal voltage with the second internal voltage, 
to compare the first internal voltage with the second internal voltage, and to generate a first output signal based on a comparison of the first internal voltage with the second internal voltage,
wherein the first output signal has a first value, indicating that the first voltage is within a first predefined tolerance range, when the first internal voltage is greater than the second internal voltage, and 
wherein the first output signal has a first value, indicating that the first voltage is within a first predefined tolerance range, when the first internal voltage is greater than the second internal voltage, and
wherein the first output signal has a second value, indicating that the first voltage is outside the first predefined tolerance range, when the first internal voltage is less than the second internal voltage; 
wherein the first output signal has a second value, indicating that the first voltage is outside the first predefined tolerance range, when the first internal voltage is less than the second internal voltage;
a second verification circuit comprising a first input terminal for a first supply voltage and a second input terminal for the second supply voltage and configured to compare the first supply voltage with the second supply voltage and to generate a second output signal based on a comparison of the first supply voltage with the second supply voltage; and 
a second verification circuit comprising a first input terminal for the first voltage and a second input terminal for the second voltage and configured to compare the first voltage with the second voltage and to generate a second output signal based on a comparison of the first voltage with the second voltage; and 
a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first supply voltage or the second supply voltage being outside a respective predefined tolerance range.  

a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first voltage or the second voltage being outside a respective predefined tolerance range.
15. The electrical device of claim 14, wherein the first internal voltage is substantially linearly dependent on the first supply voltage and the second internal voltage is substantially logarithmically dependent on the first supply voltage.  

8. The electrical device of claim 1, wherein the first internal voltage is substantially linearly dependent on the first voltage and the second internal voltage is substantially logarithmically dependent on the first voltage.
16. The electrical device of claim 14, wherein: -60-INF-2016P52304US01 the second output signal has a third value when a difference between the first supply voltage and the second supply voltage is less than a predefined threshold, and the second output signal has a fourth value when the difference between the first supply voltage and the second supply voltage is greater than the predefined threshold, indicating that at least one of the first supply voltage or the second supply voltage deviates too far from its respective target value.  

9. The electrical device of claim 1, wherein: the second output signal has a third value when a difference between the first voltage and the second voltage is less than a predefined threshold, and the second output signal has a fourth value when the difference between the first voltage and the second voltage is greater than the predefined threshold, indicating that at least one of the first voltage or the second voltage deviates too far from its respective target value.
17. The electrical device of claim 14, wherein: the first output signal has a first value, indicating that the first supply voltage is within a first predefined tolerance range, when the first internal voltage is greater than the second internal voltage, the first output signal has a second value, indicating that the first supply voltage is outside the first predefined tolerance range, when the first internal voltage is less than the second internal voltage, the second output signal has a third value when a difference between the first supply voltage and the second supply voltage is less than a predefined threshold, and the second output signal has a fourth value when the difference between the first supply voltage and the second supply voltage is greater than the predefined threshold, indicating that at least one of the first supply voltage or the second supply voltage deviates too far from its respective target value.  

From claim 1: …wherein the first output signal has a first value, indicating that the first voltage is within a first predefined tolerance range, when the first internal voltage is greater than the second internal voltage, and wherein the first output signal has a second value, indicating that the first voltage is outside the first predefined tolerance range, when the first internal voltage is less than the second internal voltage;
From claim 9: 9. The electrical device of claim 1, wherein: the second output signal has a third value when a difference between the first voltage and the second voltage is less than a predefined threshold, and the second output signal has a fourth value when the difference between the first voltage and the second voltage is greater than the predefined threshold, indicating that at least one of the first voltage or the second voltage deviates too far from its respective target value.
14. An electrical device, comprising: a first verification circuit comprising an input terminal for a first supply voltage and configured to derive a first internal voltage and a second internal voltage from the first supply voltage, to compare the first internal voltage with the second internal voltage, and to generate a first output signal based on a comparison of the first internal voltage with the second internal voltage, wherein the first output signal has a first value, indicating that the first voltage is within a first predefined tolerance range, when the first internal voltage is greater than the second internal voltage, and wherein the first output signal has a second value, indicating that the first voltage is outside the first predefined tolerance range, when the first internal voltage is less than the second internal voltage; a second verification circuit comprising a first input terminal for a first supply voltage and a second input terminal for the second supply voltage and configured to compare the first supply voltage with the second supply voltage and to generate a second output signal based on a comparison of the first supply voltage with the second supply voltage; and a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first supply voltage or the second supply voltage being outside a respective predefined tolerance range.
10. An electrical device comprising: a power supply circuit configured to provide a first voltage and at least a second voltage; a first verification circuit comprising an input terminal for the first voltage and configured to derive a first internal voltage and a second internal voltage from the first voltage, to compare the first internal voltage with the second internal voltage, and to generate a first output signal based on a comparison of the first internal voltage with the second internal voltage; a second verification circuit comprising a first input terminal for the first voltage and a second input terminal for the second voltage and configured to compare the first voltage with the second voltage and to generate a second output signal based on a comparison of the first voltage with the second voltage; and a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first voltage or the second voltage being outside a respective predefined tolerance range wherein the first verification circuit comprises a bandgap comparator configured to derive the first internal voltage and the second internal voltage from the first voltage and to compare the first internal voltage with the second internal voltage, wherein both a sensing terminal and a power supply terminal of the bandgap comparator are connected to the first voltage.
18. The electrical device of claim 14, wherein the first verification circuit comprises a bandgap comparator configured to derive the first internal voltage and the second internal voltage from the first supply voltage and to compare the first internal voltage with the second internal voltage, wherein both a sensing terminal and a power supply terminal of the bandgap comparator are connected to the first supply voltage.  

From claim 10: ….wherein the first verification circuit comprises a bandgap comparator configured to derive the first internal voltage and the second internal voltage from the first voltage and to compare the first internal voltage with the second internal voltage, wherein both a sensing terminal and a power supply terminal of the bandgap comparator are connected to the first voltage.
14. An electrical device, comprising: a first verification circuit comprising an input terminal for a first supply voltage and configured to derive a first internal voltage and a second internal voltage from the first supply voltage, to compare the first internal voltage with the second internal voltage, and to generate a first output signal based on a comparison of the first internal voltage with the second internal voltage, wherein the first output signal has a first value, indicating that the first voltage is within a first predefined tolerance range, when the first internal voltage is greater than the second internal voltage, and wherein the first output signal has a second value, indicating that the first voltage is outside the first predefined tolerance range, when the first internal voltage is less than the second internal voltage; a second verification circuit comprising a first input terminal for a first supply voltage and a second input terminal for the second supply voltage and configured to compare the first supply voltage with the second supply voltage and to generate a second output signal based on a comparison of the first supply voltage with the second supply voltage; and a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first supply voltage or the second supply voltage being outside a respective predefined tolerance range.
17. An electrical device comprising: a power supply circuit configured to provide a first voltage and at least a second voltage; a first verification circuit comprising an input terminal for the first voltage and configured to derive a first internal voltage and a second internal voltage from the first voltage, to compare the first internal voltage with the second internal voltage, and to generate a first output signal based on a comparison of the first internal voltage with the second internal voltage; a second verification circuit comprising a first input terminal for the first voltage and a second input terminal for the second voltage and configured to compare the first voltage with the second voltage and to generate a second output signal based on a comparison of the first voltage with the second voltage; and a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first voltage or the second voltage being outside a respective predefined tolerance range, wherein the second verification circuit comprises a first comparator, wherein a first sensing terminal of the first comparator is connected to the first input terminal of the second verification circuit and a second sensing terminal of the first comparator is connected to the second input terminal of the second verification circuit, wherein an input offset voltage of the first comparator corresponds to a predefined threshold for comparing the first voltage with the second voltage.


19. The electrical device of claim 14, wherein the second verification circuit comprises a first comparator, wherein a first sensing terminal of the first comparator is connected to the first input terminal of the second verification circuit and a second sensing terminal of the first comparator is connected to the second input terminal of the second verification circuit, wherein an input offset voltage of the first comparator corresponds to a predefined threshold for comparing the first supply voltage with the second supply voltage.

From claim 17: … wherein the second verification circuit comprises a first comparator, wherein a first sensing terminal of the first comparator is connected to the first input terminal of the second verification circuit and a second sensing terminal of the first comparator is connected to the second input terminal of the second verification circuit, wherein an input offset voltage of the first comparator corresponds to a predefined threshold for comparing the first voltage with the second voltage.


This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a bandgap comparator sub-circuit configured to derive a first internal voltage and a second internal voltage from the first supply voltage, wherein the first internal voltage decreases at a higher rate than the second internal voltage with respect to a decreasing first supply voltage, wherein the bandgap comparator sub- circuit is configured to compare the first internal voltage with the second internal voltage and to indicate which of the first internal voltage and the second internal voltage is larger by a first output signal; and a comparator sub-circuit configured to compare the first supply voltage with the second supply voltage and to indicate by a second output signal whether a difference between the first supply voltage and the second supply voltage is larger than a predefined threshold.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-7 are allowed for depending from allowable claim 1.
In claim 8, the specific limitations of  “… a second verification circuit comprising a first input terminal for the first supply voltage and a second input terminal for the second supply voltage and configured to compare the first supply voltage with the second supply voltage and to generate a second output signal based on a comparison of the first supply voltage with the second supply voltage; and a combination circuit configured to generate a third output signal if at least one of the first output signal and the second output signal is indicative for at least one of the first supply voltage or the second supply voltage being outside a respective predefined tolerance range.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 9-13 are allowed for depending from allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Audy teaches a bandgap voltage reference circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863